[sebprimeumbreimage.jpg]



 





 
UMBRELLA AGREEMENT
Project Prime


 
 
 
 
 
 
 
 
DATED 22.12.2014
 
 
 


SEB Investment GmbH
SEB Investment GmbH, Filiale di Milano
SEB Investment GmbH, French BranchAltair Issy S.A.S.
Balni bvba (SPRL)
- Sellers -
 
 
Prime Holdco C –T S.à r.l.
Prime GER Drehbahn – T S.à r.l.
Prime GER Valentinskamp – T S.à r.l.
Trias Pool II A – T S.à r.l.
- Purchasers -


 
 
 
 
 
 
 








1



--------------------------------------------------------------------------------








CONTENTS
1.
DOWN PAYMENT, GUARANTEE, ESCROW AGREEMENT
8


2.
AGREEMENTS
9


3.
COOPERATION
10


4.
TERMINATION, LONG STOP
11


5.
MERGER CONTROL CLEARANCE
12


6.
COSTS, TRANSFER TAX
13


7.
NOTIFICATIONS
13


8.
CONFIDENTIALITY, ANNOUNCEMENTS
16


9.
DISPUTE RESOLUTION
16


10.
MISCELLANEOUS
17


11.
REFERENCE DEED
20










2



--------------------------------------------------------------------------------








This umbrella agreement (the “Umbrella Agreement”) is entered into on 22
December 2014 by and between
(1)
SEB Investment GmbH, a company duly organised and existing under the laws of
Germany and registered in the commercial register of the local court of
Frankfurt am Main under HRB 75345 with its registered office at Rotfelder-Ring 7
in 60327 Frankfurt am Main being registered with and supervised by the German
Federal Financial Service Authority (Bundesanstalt für
Finanzdienstleistungsaufsicht, "BaFin") as capital management company
(Kapitalverwaltungsgesellschaft) within the meaning of the German Capital
Investment Act (Kapitalanlagegesetzbuch) (hereinafter referred to as “SEB-GER”)

SEB-GER is the management company (Kapitalverwaltungsgesellschaft) of, inter
alia, the German open-ended real estate investment funds SEB ImmoInvest, SEB
ImmoPortfolio Target Return Fund and SEB Global Property Fund (together
hereinafter referred to as “Funds”) and, therefore, acting on the account of the
Funds.
(2)
SEB Investment GmbH, Filiale di Milano, a branch company of SEB-GER with its
registered office in Milano, Via della Chiusa 2, 20123 Milano, Italy
(hereinafter referred to as “SEB-ITA”)

(3)
SEB Investment GmbH, French Branch SEB Investment GmbH, a branch company of
SEB-GER with its registered office in Succursale, 112, Av. Kleber, 75116 Paris,
France (hereinafter referred to as “SEB-FRA”)

SEB-GER, SEB-ITA and SEB-FRA together hereinafter referred to as “SEB”; and
(4)
Altair Issy S.A.S., a company duly organised and existing under the laws of
France and registered in the Paris Trade and Companies’ Register under number
428 095 095 (hereinafter referred to as “Altair”), with its registered office at
27, avenue de l’Opéra, 75001 Paris; and

(5)
Balni bvba (SPRL), (bvba being the Dutch and SPRL the French abbreviation of the
same legal entity) registered with the Crossroad Databank for Undertakings under
number 0453.711.659 (hereinafter referred to as “Balni”), with its registered
office at Boulevard Auguste Reyers 207-209, 1030 Brussels, Belgium;

- SEB-GER, SEB-ITA, SEB-FRA, Altair and Balni each a “Seller” and collectively
referred to as “Sellers” –
and
(6)
Prime Holdco C –T S.à r.l., Société à responsabilité limitée, Siège social: 6A
route de Trèves, L-2633 Senningerberg (hereinafter referred to as “HoldCo” or
"Investor"),

(7)
Prime GER Drehbahn – T S.à r.l., Société à responsabilité limitée, Siège social:
6A route de Trèves, L-2633 Senningerberg (hereinafter referred to as “Drehbahn
Purchaser”)

(8)
Prime GER Valentinskamp – T S.à r.l., Société à responsabilité limitée, Siège
social: 6A route de Trèves, L-2633 Senningerberg (hereinafter referred to as
“Valentinskamp Purchaser”,and


3



--------------------------------------------------------------------------------








(9)
Trias Pool II A – T S.à r.l., Société à responsabilité limitée Siège social: 6A
route de Trèves, L-2633 Senningerberg (hereinafter referred to as “Dammtor
Purchaser”),

- HoldCo, Drehbahn Purchaser, Valentinskamp Purchaser and Dammtor Purchaser
hereinafter collectively referred to as “Purchasers” –
PREAMBLE
(A)
The Sellers are directly or indirectly the legal owners and holders of title to
the 12 properties described in Annex P1 of this UA.

(B)
The properties listed in Annex P1 under nos. 1 to 6, 8 and 9 are directly owned
by SEB. SEB further is the bare owner of the soil and full owner of the
underground of the property listed in Annex P1 under no 7 (together hereinafter
called the “Properties”).

(C)
The building developed on the property listed in Annex P1 under no. 7 is
indirectly owned by SEB and directly owned by Chrysalis. The shares in Chrysalis
are held and owned by SEB, holding 870,083 of 870,084 shares and by Balni
holding and owning 1 share, whereas 749 of 750 shares in Balni are held and
owned by SEB and 1 share is held and owned by Chrysalis. The property listed in
Annex P1 under no. 10 is indirectly owned by the SEB and SEB owns and holds
title to all shares of the property company SEB ImmoInvest Lindholmen Science
Park AB (“Lindholmen AB”). The property listed in Annex P1 under no. 11 is
directly owned by Altair. SEB holds the properties and the shares in Lindholmen
AB and Altair and Chrysalis on account of the real estate funds set out in Annex
P2 (the shares in Lindholmen AB and Chrysalis are together referred to as the
“Shares”).

(D)
In this Umbrella Agreement, SEB is acting on account of said respective real
estate investment funds as follows (i) SEB-GER acting on behalf of SEB
ImmoPortfolio Target Return Fund with respect to the real estate described in
Schedule 3.1 of the Umbrella SPA (ii) SEB-GER acting on behalf of SEB
ImmoPortfolio Target Return Fund with respect to the real estate described in
Schedule 3.2 of the Umbrella SPA (iii) SEB-FRA with respect to the real estate
described in Schedule 3.3 of the Umbrella SPA (iv) SEB-GER acting on behalf of
SEB ImmoInvest with respect to the real estate described in Schedule 3.4 of the
Umbrella SPA (v) SEB-GER acting on behalf of SEB ImmoInvest with respect to the
real estate described in Schedule 3.5 of the Umbrella SPA (vi) SEB-ITA acting on
behalf of SEB ImmoInvest with respect to the real estate described in Schedule
3.6 of the Umbrella SPA (vii) SEB-GER acting on behalf of SEB ImmoInvest with
respect to the real estate described in Schedule 3.7.1 of the Umbrella SPA
(viii) SEB-GER acting on behalf of SEB ImmoInvest with respect to the real
estate described in Schedule 3.8 (a) of the Umbrella SPA (ix) SEB-GER acting on
behalf of SEB ImmoInvest with respect to the real estate described in Schedule
3.8 (b) of the Umbrella SPA (x) SEB-GER acting on behalf of SEB Global Property
Fund with respect to the real estate described in Schedule 3.9 (xI) SEB-GER
holds the Shares in Lindholmen AB on account of SEB ImmoInvest, which is the
beneficial owner of such shares and SEB-GER holds its shares in Chrysalis on
account of SEB ImmoInvest, which is the beneficial owner of such shares.


4



--------------------------------------------------------------------------------








(E)
The Sellers desire to sell and transfer the Properties and the Shares
(hereinafter also called the “Portfolio”) to the Purchasers. Purchasers desire
to acquire the Properties and the Shares.

(F)
The Purchasers and/or, as the case may be certain affiliates of the Investor
(for further reference cf. Section 2.1.1 - such affiliates also referred to as
the “Propcos”) desire to instruct SEB-GER as the asset manager of the Portfolio
and to enter into an asset management agreement with SEB-GER.

(G)
Therefore, the Sellers, the Purchasers and certain Propcos intend to enter into
an umbrella sale and purchase agreement (“USPA”) providing for the provisions of
the intended transactions together with twelve local sale and purchase
agreements implementing the sale and transfer of the Properties and the Shares
(each an “Individual Transfer”) as well as an asset management services
agreement (“AMA”).

(H)
The terms and conditions of the USPA are set out in the draft umbrella sale and
purchase agreement between the Sellers, the Investor and certain Propcos as
attached hereto as Annex 2.1. The terms and conditions of the Individual
Transfers are set out in the Schedules 3.1 to 3.11 to the USPA.

(I)
The terms and conditions of the AMA are set out in the Draft Asset Management
Services Agreement between the Sellers, the Investor and certain Propcos as
attached hereto as Annex 2.2.

(J)
It is the common intention of the Parties to execute the drafts of the USPA, the
Individual Transfers and the AMA together with all annexes and schedules thereto
by no later than 19 February 2015.

(K)
It is thus the mutual understanding of the Parties to herewith enter into this
Umbrella Agreement and to create the binding obligation (Vorvertrag) to enter
into the USPA with the Individual Transfers and the AMA, in each case including
all annexes and schedules referenced in the agreements as required for the
implementation of the envisaged transaction (“Transaction”) it being understood
that the Dammtor Purchaser, the Drehbahn Purchaser and the Valentinskamp
Purchaser with respect to the USPA shall only be obliged to enter into the USPA
and the Individual Transfers to which they are a Party under the USPA.

Now, therefore Sellers and Investors (herein also referred to each as a “Party”
and jointly as the “Parties”) agree as follows:
DEFINITIONS
Except as otherwise expressly provided in this Umbrella Agreement, capitalized
terms used in this Umbrella Agreement, shall have the following meaning.
In the Annexes to this Umbrella Agreement, defined terms shall have the meanings
as given therein, if not or otherwise defined in this Umbrella Agreement.

5



--------------------------------------------------------------------------------








"Agreement" means this Umbrella Agreement;
“AMA” means the asset management services agreement as described in Section 2.2;
“Business Day” shall mean any day other than a Saturday, Sunday or a public
holiday in Frankfurt am Main (Federal Republic of Germany), Luxembourg, London
(U.K.) and New York (USA) on which banks are open for usual business during
usual hours;
“Chrysalis” means Chrysalis Invest S.A (N.V) ((N.V being the Dutch and S.A. the
French abbreviation of the same legal entity), a company duly organized and
existing under the laws of Belgium and registered with the Crossroad Databank
for Undertakings under number 0463.603.184 with its registered office at
boulevard Auguste Reyers 207-209, 5th floor, 1030 Brussels;
“Dispute Meeting” shall have the meaning as defined in Section 9.1.1;
“Dispute Notice” shall have the meaning as defined in Section 9.1.1;
“Dispute Representative” shall have the meaning as defined in Section 9.1.2;
“Down Payment” shall have the meaning as defined in Section 1.1;
“Escrow Agreement” means the agreement between the Investor and the German
Notary and SEB attached hereto as Annex 1.1;
“Funds” shall have the meaning as defined in the Caption;
“German Notary” shall have the meaning as defined in Section 11 and shall
include his official substitute or his successor in office;
“Guarantee” means the first demand payment guarantee in the amount of EUR
25,000,000 a copy of which is attached as Annex 1.2;
“Investor” shall have the meaning as defined in the caption;
"Notarization Date" shall mean the date of the notarization of this Umbrella
Agreement.
“Long Stop Date” means 19 February 2015 including that day (24.00) or as the
case may be the deferred date pursuant to Section 4.2.1;
“Propcos” shall have the meaning as defined in the Preamble (E)
“Schedules” means any attachments incorporated by reference into this Umbrella
Agreement.
“SEB” shall mean SEB-GER, SEB-ITA and SEB-FRA collectively;
“SEB-FRA” shall have the meaning as defined in the caption;
“SEB-GER” shall have the meaning as defined in the caption;


6



--------------------------------------------------------------------------------








“SEB-ITA” shall have the meaning as defined in the caption;
“Transaction” shall have the meaning as defined in the Preamble (J)
“Umbrella Agreement” means this Umbrella Agreement together with its schedules
and annexes;
“Umbrella Sale and Purchase Agreement” or “USPA” means the agreement attached
hereto as Annex 2.1 with all schedules and referenced therein;

INTERPRETATIONS
Throughout the Agreement, unless the context requires otherwise,
(a)
headings are for convenience only and shall not affect the interpretation of the
Agreement;

(b)
references to any term in the singular shall also include the plural and vice
versa;

(c)
references to one gender shall include all genders;

(d)
references to a Seller and/or a Investor shall mean a reference to the relevant
Seller and the relevant Purchase in relation to one particular Purchase Object;

(e)
“including”, “in particular”, “e. g.” or “or” shall be read non-exclusive;

(f)
references to EUR or Euro are references to the lawful currency of the member
states of the European Union;

(g)
where a German term has been inserted in quotation marks or italics, it alone
(and not the English term to which it relates) shall be authoritative for the
purpose of the interpretation of the relevant English term in the Agreement;

(h)
references to any German legal term for any action, remedy, method of judicial
proceeding, legal document, legal status, court, official or any other legal
concept shall, in respect of any jurisdiction other than Germany, be interpreted
to include the legal concept which most closely corresponds in that jurisdiction
to the German legal term; and

(i)
references to any statute or statutory provision shall be construed as a
reference to the same as it has been in force as of the date of the notarisation
of the Agreement.




7



--------------------------------------------------------------------------------








1.
DOWN PAYMENT, GUARANTEE, ESCROW AGREEMENT

1.1
Down Payment

An amount of EUR 25,000,000 (Euro: twenty five million) (“Down Payment”) has
been paid by the Investor into the account at Commerzbank, IBAN
DE22500800000402583006, SWIFT: DRESDEFFXXX held by the German Notary (“Escrow
Account”) in accordance with the agreement attached hereto as Annex 1.1 (“Escrow
Agreement”).
1.2
Corporate Guarantee

The Investor has furthermore provided the German Notary with the Corporate
Guarantee in the amount of EUR 25,000,000 (Euro: twenty five million) issued by
NorthStar Realty Finance Corporation (“Guarantee”) together with a legal opinion
issued by Clifford Chance opining on the legality and the enforceability of the
Guarantee.
1.3
Confirmation of the German Notary

The German Notary hereby confirms to the Parties that the Down Payment was fully
paid into the Escrow Account, that he holds a copy of the Guarantee and that he
will hold, from the date of this Agreement the Down Payment and the copy of the
Guarantee in escrow according to the joint instructions of the Parties under
this Agreement and, as the case may be, the USPA.
The Investor has handed over the signed original of the Guarantee to Mayer Brown
LLP in New York. The Notary is hereby irrevocably instructed to take the
necessary actions to have the Guarantee couriered to his attention and – after
receipt - to take the original of the Guarantee in escrow. The Notary shall
inform the Parties about receipt of the original of the Guarantee in writing.
1.4
Releases from the Escrow Account and Release of the Guarantee/Contractual
Penalty

1.4.1
Prior to the notarisation of the USPA, the Sellers and the Purchasers herewith
irrevocably instruct the German Notary to release the Guarantee and pay out the
whole Down Payment from the Escrow Account

(a)
to the Investor if

(i)
Purchasers rescind in accordance with Section 4.2.1

(ii)
either Party rescinds in accordance with Section 4.2.3 or 4.2.4

and
(b)
to the Seller as a Contractual Penalty to which the Seller shall be entitled, if
the Seller rescinds in accordance with Section 4.2.1.; the Seller shall also be
entitled to demand immediate payment of an amount of EUR 25,000,000 under the
Guarantee.

In all cases, Interest accrued on the Down Payment shall be paid out to the
Investor. The Parties agree that Purchaser shall not be liable and not be
obliged to pay the Contractual

8



--------------------------------------------------------------------------------








Penalty and the Sellers shall not be entitled to demand payment under the
Guarantee in the event that merger control clearance is not granted for the
Transaction.
1.4.2
Other payments out of the Escrow Account or return or release of the Guarantee
shall exclusively be made upon a joint written instruction executed by or on
behalf of the Sellers and the Investor and delivered to the German Notary (Fax
sufficient).

1.4.3
As from the date of the notarisation of the USPA, the Sellers and the Investor
herewith irrevocably instruct the German Notary to release and pay out any funds
out of the Escrow Account and to release the Guarantee only in accordance with
the provisions of the USPA.

2.
AGREEMENTS

The Parties herewith undertake to each other the following:
2.1
Umbrella Sale and Purchase Agreement

2.1.1
The HoldCo shall incorporate all relevant entities – namely the Propcos and
their direct and indirect shareholders as may be required at Investor's sole
discretion – in order to have the USPA, the Individual Transfers and the AMA
executed by such entities. To the extent no further entities including the other
Purchasers are incorporated, the Investor undertakes to enter into the USPA, the
Individual Transfers and, as the case may be, the AMA itself.

2.1.2
The Parties herewith instruct the German Notary, and the German Notary
undertakes to make available all relevant information to other notaries or
authorities involved in the Individual Transfers as is required for the due and
binding execution and timely implementation of the Individual Transfers.

2.1.3
The Sellers and the Purchasers (and/or, as the case may be any entities
established and notified to the German Notary and the Sellers in accordance with
Section 2.1.1) irrevocably undertake (verpflichten sich) to enter into the USPA
together with the Individual Transfers in the form and substance as attached
hereto as Annex 2.1 and are mutually obliged to agree on final execution
versions of all documents within due course.

2.1.4
With respect to the Properties listed as nos. 8a and 8b in Annex P1 only the
aggregate Purchase Price is agreed. The parties will agree on the allocation of
the Purchase Price per Property prior to Signing as reasonably determined by the
Investor.

2.1.5
The Sellers shall, at the written request of the Purchasers, and at the
Purchasers' cost, take all necessary legal and factual steps to assist in
procuring a full transfer of the contractual relationship under this Umbrella
Agreement referable to a Purchase Object/Shares as defined in the USPA from the
Purchasers to, or the assignment or novation of the corresponding benefits and
obligations to, or the nomination of, an affiliated entity of the Purchasers
(“Internal Designee”). Affiliated entity is determined according to Secs. 15 et
seq. German Stock Corporation Act (Aktiengesetz) accordingly and it being
understood that in interpreting this German law concept the specifics of other
jurisdictions shall reasonably be taken into account. A transfer under this
clause would


9



--------------------------------------------------------------------------------








lead to a complete exchange of the contractual position on the Purchaser’s side,
i.e. only the Internal Designee would from then on be entitled and obliged under
this Umbrella Agreement (or the relevant part as the case may be) and the
relevant Individual Transfers corresponding to the Purchase Objects/Shares.
2.1.6
With respect to the Property listed in Schedule P1 under no. 7 the Parties agree
that the relevant Purchaser and SEB shall agree the terms and conditions of a
lease agreement to be entered into between Chrysalis and SEB based on the agreed
commercial terms as set out in Part A of Annex 2.1.6. The lease shall then
replace Part A of Annex 15.7 of te USPA.

2.2
Asset Management Services Agreement

2.2.1
SEB-GER and the Purchasers (and/or, as the case may be any entities established
and notified to the German Notary and the Sellers in accordance with Section
2.1.1) irrevocably undertake (verpflichten sich) to enter into the AMA in the
form and substance as attached hereto as Annex 2.2 and are mutually obliged to
agree on final execution versions of all documents as soon as reasonably
practicable.

2.2.2
Sellers and Purchasers agree to start the discussions regarding the Operational
Memorandum to be agreed as part of the AMA no later than mid January 2015. Such
discussions and negotiations shall be conducted in good faith with the aim to
finalize the Operational Memorandum as soon as reasonably possible, however, no
later than on the Starting Date as defined in the AMA. The Parties agree that
the finalizing of the Operational Memorandum shall not be a condition for the
Signing of the USPA or the AMA.

2.2.3
The Investor shall procure that any affiliate nominated in accordance with
Section 2.1.4 above shall enter into the AMA in respect of the relevant Property
as defined in the USPA.

3.
COOPERATION

The Parties shall cooperate acting reasonably and properly in all respects with
each other including timely exchange of execution copies of the documentation
and execution logistics and formalities and shall use their best efforts to
achieve a notarisation of the USPA and the relevant Individual Transfers as well
as the AMA until the Long Stop Date.
The Parties shall at all times act in good faith and shall not hinder the timely
execution and completion of any of the USPA and/or the Individual Transfers
and/or the AMA.
If following the notarization of this Agreement a change to any agreement,
clause, annex or other document which has already been attached as a draft to
this Agreement is requested by any Party and such change cannot be agreed by and
between the Parties, then the version of the relevant agreement, clause, annex
or other document as attached hereto shall apply. In case of doubt, Section 10.6
(Severability) sentence 4 of this Agreement shall apply accordingly.

10



--------------------------------------------------------------------------------








4.
TERMINATION, LONG STOP

4.1
Termination

This Umbrella Agreement cannot be terminated by either Party unless otherwise
agreed below.
4.2
Long Stop Date/Rescission

4.2.1
If the Parties have not signed the USPA, the relevant Individual Transfers and
the AMA (each in the form annexed and as required under applicable law) together
with all annexes and schedules by the Long Stop Date either Party shall be
entitled to rescind this Umbrella Agreement together with all transactions
contemplated by this Umbrella Agreement but strictly subject to the limitations
in Section 4.2.2.



4.2.2
A Party (the "Notifying Party") shall not be entitled to rescind this Umbrella
Agreement unless

(a)
it (the Notifying Party) has notified the other Party (the "Receiving Party")
that it (i.e. the Notifying Party) is ready, willing and able to sign the USPA ,
the relevant Individual Transfers and the AMA (in each case together with all
annexes and schedules) and

(b)
the Receiving Party defaults in signing the USPA, the relevant Individual
Transfers and the AMA until the Long Stop Date.

The right to rescind can only be exercised within a time period of two weeks
following the Long Stop Date.
In the event of a rescission by the Purchaser the Purchaser shall be entitled to
damages.
In the event of a rescission by the Seller, the Seller shall be entitled to the
Contractual Penalty which shall be in full and final settlement of all claims
that the Seller may have.
4.2.3
If on the Long Stop Date neither Party has served a notice pursuant to
Section 4.2.1 then following a grace period of 5 Business Days either Party
shall be entitled to rescind this Agreement and neither party shall have any
claims against the other.

4.2.4
If Merger Control Clearance is denied by the Cartel Authorities without
possibility to appeal (bestandskräftig), either Party shall be entitled to
rescind this Agreement and neither party shall have any claims against the
other.

4.2.5
Any rescission shall be made by way of a written declaration to the German
Notary. The Sellers and the Purchasers herewith irrevocably entitle the German
Notary to receive such declarations on their behalf.


11



--------------------------------------------------------------------------------








5.
MERGER CONTROL CLEARANCE

5.1
Filings

The Purchasers (and SEB, to the extent any filing cannot be made by the
Purchasers on behalf of SEB or on behalf of the other Sellers under applicable
law) shall use reasonable endeavours to make any filings necessary in connection
with the merger control clearance and any other filings with, or notifications
to, any governmental authority required in connection with the Agreement as soon
as possible after 5 January 2015.. Any filings made by the Purchasers shall
require the prior written consent of SEB (and vice versa) which shall not be
unreasonably withheld, conditioned or delayed. The Purchaser may withdraw
(zurücknehmen) any filing or agree to the extension of any examination period
only with the express prior written consent of SEB, which shall not unreasonably
be withheld.
5.2
Cooperation

In order to obtain all requisite approvals for the transactions contemplated by
this Umbrella SPA, the Parties shall (i) reasonably cooperate in all respects
with each other in the preparation of any filing or notification and in
connection with any submission, investigation or inquiry including timely
exchange of drafts in order to give reasonable opportunity to comment on such
drafts, (ii) supply to any competent authority promptly (unverzüglich) any
additional information requested pursuant to any applicable laws and take all
other procedural actions required in order to obtain any necessary clearance or
to cause any applicable waiting periods to commence or expire, (iii) promptly
provide each other with copies of any written communication received or sent (or
written summaries of any non-written communication) in connection with any
proceeding and (iv) give each other and their respective advisers the
opportunity to participate in all meetings and conferences with any competent
authority.
5.3
Merger Control Clearance

The obligations pursuant to Sections 2.1.3 and 2.2.1 are subject to the
condition precedent of merger control authority (“Merger Control Clearance”) The
Parties assume that the Federal Cartel Office (Bundeskartellamt) (“FCO”) is
competent.
Merger Control Clearance is deemed to have occurred, if (i) the FCO notifies the
Parties in writing that the Transaction contemplated under this Agreement does
not trigger merger control under the German Act Against Restrictions of
Competition (Gesetz gegen Wettbewerbsbeschränkungen) (“ARC”) or (ii) in the case
of statutory fiction of Merger Control Clearance. The Parties can mutually waive
the condition precedent of Merger Control Clearance in writing.
5.4
Charges, Conditions

If a prohibition order of the Federal Cartel Office is to be anticipated or is
actually issued, the Parties shall endeavour what can be reasonably be expected
to remedy the circumstances preventing the clearance; any liability of the
Purchaser in this context is excluded. The Purchaser

12



--------------------------------------------------------------------------------








is entitled to lodge an appeal against the prohibition order in co-operation
with the Seller, and at its own expense.
6.
INTERIM PERIOD UNTIL TRANSFER OF POSSESSION

6.1
Sellers Undertakings

6.1.1
With respect to the time period between Signing of this UA and Merger Control
Clearance, Sellers shall not do any actions or give any declarations that are
outside the ordinary course of business without Purchasers' prior written
consent.

6.1.2
With respect to the time period between Merger Control Clearance and the Signing
of the USPA, Sections 14.1, 14.2 and 14.3 of the USPA shall apply in relation
between the Sellers and the Purchasers mutatis mutandis.

6.1.3
To the extent any actions of Sellers require confirmation or consent of the
Purchasers pursuant to these Seller's above undertakings, the Purchasers hereby
agree that the persons listed under Sections 8.3.1(b)(ii) and 8.3.1(b)(iii)
shall be the contact persons for the Sellers and that any confirmation or
consent given by any of these contact persons shall be deemed a confirmation or
consent of the Purchasers. Any confirmation or consent shall be deemed granted
if Purchasers do not otherwise instruct within a 5 Business Day period
commencing on the receipt of the written request.

6.2
Material Adverse Change

Purchasers shall be entitled to rescind from their obligations under this
Umbrella Agreement to enter into the USPA and Individual Transfers to the extent
that circumstances occur that would entitle the Purchasers under Section 14.4.3
and 14.4.4 of the USPA to rescind from any such Individual Transfer under the
USPA. Sections 14.4.5 and 14.4.6 of the USPA shall apply mutatis mutandis.
Section 4.2.4 applies to such rescission.
7.
COSTS, TRANSFER TAX

All costs and transfer taxes connected with this Umbrella Agreement, its
Schedules and Annexes including the costs of the Escrow Account shall be borne
by the Investors.
Each Party shall, however, bear the costs of its own legal and other advisors
and agents.
8.
NOTIFICATIONS

8.1
Purchasers’ Agent

8.1.1
Each Purchaser by its execution of this Umbrella Agreement irrevocably appoints

Prime HoldCo C-T S.à r.l.,
6A Route De Treves - 6th Floor,


13



--------------------------------------------------------------------------------








Senningerberg,
L 2633 Luxembourg
to act on its behalf as its agent (“Purchaser’s Agent”) in relation to this
Umbrella Agreement and irrevocably authorizes on its behalf to give and receive
all notices and instructions, to make such agreements and to effect the relevant
amendments, supplements and variations capable of being given, made or effected
by any Purchaser notwithstanding that they may affect the Purchaser without
further reference to or the consent of that Purchaser; and in each case the
Purchaser shall be bound as though the Purchaser itself had given or received
the notices and instructions or made the agreements or effected the amendments,
supplements or variations, or received the relevant notice, demand or other
communication.
8.1.2
Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made or received
by the Purchasers’ Agent or given to the Purchasers’ Agent under this Agreement
on behalf of another Purchaser or by a Seller or in connection with this
Agreement shall be binding for all purposes on that Purchaser as if that
Purchaser had expressly made, given, received or concurred with it. In the event
of any conflict between any notices or other communications of the Purchasers’
Agent and any other Purchaser, those of the Purchasers’ Agent shall prevail.

8.1.3
Each Purchaser hereby – to the extent applicable and legally possible - exempts
the Purchaser’s Agent from the restrictions provided for in Section 181 of the
German Civil Code.

8.1.4
Purchaser’s Agent must not cease to be a Purchasers’ Agent unless a replacement
Purchasers’ Agent has been appointed to the reasonable satisfaction of the
Sellers.

8.2
Declarations or notifications to the Sellers

8.2.1
Declarations or notifications to the any of the Sellers shall be made in writing
and be addressed to:

SEB Investment GmbH
Rotfeder-Ring 7
D – 60327 Frankfurt am Main
Attn.: Mr. Nils Hübener
Email: nils.huebener@sebam.de
Attn.: Mr. Peter Rocker
Email: peter.rocker@sebam.de
With a copy to:
Dr Jens Ortmanns,
McDermott Will & Emery
Stadttor 1
40219 Düsseldorf
Germany
Email: jens.ortmanns@mwe.com

14



--------------------------------------------------------------------------------








8.3
Declarations or notifications to the Purchaser’s Agent

8.3.1
Declarations or notifications to the Purchaser’s Agent shall be made in writing
and be addressed to:

(a)
Purchaser’s Agent and

(b)
For all Purchasers to:

(i)
c/o NorthStar Asset Management Group, attn. General Counsel, 6A Route de Trèves,
6th Floor, 2633 Luxembourg, Luxembourg, Email: legal@nsamgroup.com

and
(ii)
c/o NorthStar Asset Management Group, attn. Shawana McGee, 6A Route de Trèves,
6th Floor, 2633 Luxembourg, Luxembourg, Email: smcgee@nsamgroup.eu

and
(iii)
c/o NorthStar Realty Finance Corp., attn. Ronald J. Lieberman, Esq., 399 Park
Avenue, 18th Floor, New York, NY 10022, USA, Fax: +1 (212) 547-2704; Email:
Rlieberman@nsamgroup.com

With a copy to:
(iv)
Clifford Chance Deutschland LLP, attn. Thomas Reischauer, Mainzer Landstraße 46,
60325 Frankfurt am Main, Germany, Fax: +49 (0)69 7199 4000; Email:
thomas.reischauer@cliffordchance.com

8.4
Purchasers’ Process Agent

The Purchasers will irrevocably appoint a Process Agent within a reasonable
period of time after the date hereof. Such Process Agent shall be situated in
Germany. Until such Process Agent is appointed, North Star Asset Management
Group, 6A Route de Trèves, 6th Floor, 2633 Luxembourg, Grand Duchy of
Luxembourg, attn. of the Persons listed under Sections 8.3.1(b)(i) to
8.3.1(b)(iii), shall serve as Purchasers' Process Agent.
8.5
Receipt of Notices

8.5.1
In the absence of evidence of earlier receipt, any notice shall take effect from
the time that it is deemed to be received:

(a)
in the case of a notice left at the address of the addressee, upon delivery at
that address; and

(b)
in the case of a posted letter, on the third day after posting.

8.5.2
A notice received or deemed to be received in accordance with Section 19.5.1
above on a day which is not a Business Day in the place of receipt or after 5
p.m. on any Business Day, according


15



--------------------------------------------------------------------------------








to local time in the place of receipt, shall be deemed to be received on the
next following Business Day in the place of receipt.
8.5.3
Each Party undertakes to notify the other Parties by notice served in accordance
with this Section 19.5 if the address specified herein is no longer an
appropriate address for the service of notices.

9.
CONFIDENTIALITY, ANNOUNCEMENTS

9.1
No Disclosure of Confidential Information

Each Party agrees to maintain in confidence the economic terms contained in this
Agreement, information and data furnished or made available by Sellers, its
agents or representatives in connection with Purchaser's investigation of the
Properties and Shares and the transactions contemplated by this Agreement
(collectively, the "Confidential Matters"); provided however, that each Party,
its agents and representatives may disclose such information and data (i) to
such Party's direct and indirect accountants, attorneys, prospective lenders,
investment bankers, underwriters, partners, members, investors (prospective and
current), employees, affiliates, officers, directors, consultants and advisors
(collectively, "Representatives"), in each case, solely to the extent that such
Representatives reasonably need to know such information in connection with
assisting Purchaser in connection with the Transaction, and Purchaser shall be
liable to the Sellers for any action or omission prohibited under this Agreement
by any of its Representatives; (ii) to the extent required by an applicable
statute, law, regulation, governmental authority or securities exchange; (iii)
to the extent required by Purchaser's reporting requirements under the rules and
regulations of the Securities and Exchange Commission, including, without
limitation, the necessity of filing Form 8-k disclosure with respect to the
transaction contemplated hereby or as required by any securities exchange, (iv)
if in the opinion of counsel to the disclosing Party, disclosure is required to
comply with any mandatory provision of law, of any directive from a government
recognized stock exchange, or of a binding decision from a court or another
government body, (v) with respect to generic disclosures about business and
pipeline of the Purchaser or any affiliate of the Purchaser made in the ordinary
course of business that would not reasonably be expected to identify Seller with
the specific transaction contemplated hereby; or (vi) if required by subpoena
issued in connection with any litigation or proceeding.
9.2
Announcements

Each Party shall use reasonable efforts to notify the other of impending
press-releases regarding the conclusion of this Agreement and the Individual
Transfers; provided that the Sellers shall not release any press releases or
otherwise publically announce in advance of the Purchaser without the
Purchaser’s prior written consent; provided further that substantially similar
press-releases shall not require additional notification. The Parties shall so
far as reasonably practicable, coordinate with each other to achieve consistency
in the factual content of any press-releases.
10.
DISPUTE RESOLUTION

10.1
Disputes


16



--------------------------------------------------------------------------------








The Parties shall attempt in good faith to resolve any dispute by mutual
agreement by the following procedure:
10.1.2
In the event of any dispute between the Parties arising out of or relating to
this Umbrella Agreement, the responsible representatives of the Parties shall,
within fifteen (15) Business Days of a written notice from one Party to the
other Party (the "Dispute Notice"), hold a meeting (the "Dispute Meeting") in an
effort to resolve the dispute in fair dealing and good faith. In the absence of
agreement to the contrary the Dispute Meeting shall be held at the registered
office for the time being of SEB.

10.1.3
Each Party shall use all reasonable efforts to send a senior representative who
has authority to settle the dispute to attend the Dispute Meeting (the "Dispute
Representative"). Each Party shall give notice of the appointment of its Dispute
Representative to the other Party. The Dispute Representatives shall use all
reasonable efforts to resolve disputes arising out of this Umbrella Agreement or
Individual Transfers by amicable settlement.

10.1.4
Any dispute which is not resolved within forty (40) Business Days after the
service of a Disputes Notice/ the service of the first notice of the appointment
of a Dispute Representative, whether or not a Dispute Meeting has been held,
shall, at the request of either Party be referred to the dispute resolution
procedure pursuant to Section 21.2.

10.1.5
Nothing in this Section 21.1 and the following Section 21.2 shall limit the
right of the Parties to request conservatory or interim measures, such as
preliminary injunctions, from the competent national courts, the pre-arbitral
referee and/or the arbitral tribunal. If a claim in a dispute may become time
barred due to a statute of limitation being applicable, the Parties shall agree
in an appropriate way that the application of such statute of limitation shall
be suspended by the time period of the settlement efforts made by the Dispute
Representatives and/or the dispute resolution procedure pursuant to
Section 21.2. If the Parties cannot reach an appropriate agreement on such
suspension sufficiently in advance of time bar of the claim becoming effective,
the Party whose claim may become time barred may initiate the dispute resolution
procedure pursuant to Section 21.2 irrespective of the prerequisites of this
Section 21.1.

10.2
Litigation

In the event that a dispute cannot be settled pursuant to Section 21.1, the
Parties agree that the Courts of Frankfurt am Main shall have exclusive
jurisdiction over any and all disputes unless required otherwise by mandatory
law.
11.
MISCELLANEOUS

11.1
Restrictions on Assignment

Claims of any of the Investors arising out of or in connection with the
Agreement may only be assigned with the prior written consent of SEB-GER except
assignments to intra-group companies of the Investors or to debt or equity
providers.

17



--------------------------------------------------------------------------------








11.2
Payments, Bank Accounts

Any payment under the Agreement must be made free of all taxes, bank charges and
other deductions by wire transfer of immediately available funds. Any such
payment shall be deemed to have been duly made only upon the irrevocable and
unconditional crediting of the amount payable (without deduction of any costs or
charges) to the relevant bank account on, and on a value date no later than, the
relevant due date.
11.3
Liability of Sellers

No Seller shall be liable for any obligations of another Seller acting on behalf
of a different real estate fund (several liability, Ausschluss der
gesamtschuldnerischen Haftung). Within the same real estate fund, Sellers shall
be jointly and severally liable for any obligations hereunder
(gesamtschuldnerische Haftung).
11.4
Joint and Several Liability of Investors

Any Investor shall be jointly liable together with all other Investors and
assumes to fulfill all obligations by any other Investor and assignee under this
Umbrella Agreement (gesamtschuldnerische Haftung der Käufer).
11.5
Amendments

Any amendments to the Agreement shall be in writing, signed by each of the
Parties to be valid and require the explicit reference to the Agreement but need
to be notarised if this is required by mandatory law. This is also applicable
for an amendment of this Section 10.5.
11.6
Severability

Should a provision of the Agreement or a provision later on included in the
Agreement be or become null and void as a whole or in part, or should a gap in
the Agreement become evident, this does not affect the validity of the remaining
provisions. The Parties are aware of the German Federal Supreme Court's
(Bundesgerichtshof) decision according to which a severability Section merely
reverses the burden of proof. However, it is the express intention of the
Parties to maintain the validity of the remaining provisions at all events and
thus to exclude the applicability of section 139 BGB as a whole. Instead of the
null and void provision, or in order to fill the gap, such valid and practicable
regulation is deemed to be agreed with effect ex tunc that in legal and economic
terms comes closest to what the Parties intended or would have intended in
accordance with the purpose of the Agreement if they had considered the point at
the time of conclusion of the Agreement. If the nullity of a provision is due to
a degree of performance or time (period or deadline) laid down in this
provision, then the provision is deemed to be agreed with a legally permissible
degree that comes closest to the original degree. If the nullity or gap relates
to a provision requiring notarisation, the regulation pursuant to sentence 4 or
the provision pursuant to sentence 5 must be agreed in notarised form. However,
in derogation of sentences 1 to 5, the Agreement

18



--------------------------------------------------------------------------------








is null and void as a whole if it is null and void in relation to individual
Parties or if the partial nullity concerns the contractual main performance
obligations or a part of them.
11.7
Governing Law

11.7.1
The Umbrella Agreement shall be exclusively governed by and construed in
accordance with the law of the Federal Republic of Germany applicable to parties
residing within the Federal Republic of Germany without regard to the conflicts
of law provisions of the law of the Federal Republic of Germany.

11.8
Entire Agreement

11.8.1
The Agreement including all Schedules to the Agreement and all Schedules and
Annexes to such Schedules comprises the entire agreement between the Parties
concerning the subject matter hereof and supersedes and replaces all prior
negotiations, agreements and undertakings of the Parties whether oral or
written, with respect to the subject matter hereof.

11.9
Further Assurances

Each Party shall from time to time execute and deliver all such further
documents and agreements and take all such further actions as the other Party
may reasonably require and which are not inconsistent with any other provisions
of the Agreement in order to effectively consummate the Agreement as provided
herein.
11.10
No Contract for the Benefit of a Third Party

The Agreement shall not grant any rights to, and is not intended to operate for,
the benefit of third parties unless otherwise explicitly provided for herein.



19



--------------------------------------------------------------------------------








[ex1032sigpg1.jpg]

20



--------------------------------------------------------------------------------








[ex1032sigpg2.jpg]

21



--------------------------------------------------------------------------------








[ex1032sigpg3.jpg]

22



--------------------------------------------------------------------------------








[ex1032sigpg4.jpg]

23



--------------------------------------------------------------------------------








[ex1032sigpg5.jpg]

24

